i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00351-CV

                                   ASPEN EXPLORATION, INC.,
                                           Appellant

                                                    v.

                           PARKER OFFSHORE DRILLING USA, LLC,
                                        Appellee

                    From the 229th Judicial District Court, Jim Hogg County, Texas
                                      Trial Court No. CC-07-92
                           Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 15, 2008

DISMISSED

           Before the court is appellant’s motion for voluntary dismissal. Appellant’s motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellant. See id. at (d).



                                                         PER CURIAM